Citation Nr: 0200137	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  99-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
determined that new and material evidence sufficient to 
reopen a claim for service connection for a left knee 
disorder had not been presented.  


REMAND

Historically, it is noted that in the veteran's original 
application for compensation filed in July 1965, he reported 
a history of a left leg injury during service.  In a November 
1965 RO decision, service connection for rheumatic heart 
disease only was granted with a 30 percent disability 
evaluation.  The evaluation for rheumatic heart disease was 
increased to 60 percent disabling in a February 1984 RO 
decision.  In a December 1995 RO decision, service connection 
for a bilateral leg disability was denied.  It was noted that 
the first evidence of the claimed conditions was shown many 
years after service discharge.  The veteran was notified of 
the adverse RO decision and did not appeal.  Unappealed 
determinations made by the agency of original jurisdiction 
are final with the exception that a claim may be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  

In June 1998, the veteran filed an application to reopen the 
previously denied claim pertaining only to his left knee 
condition.  In a December 1998 decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
a left knee disorder.  In a May 2000 RO decision, a total 
disability evaluation based upon individual unemployability 
was granted.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2001).  For certain enumerated disabilities including 
arthritis, service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service, even though there is no 
evidence the disease existed during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

A review of his service medical records is negative for 
treatment, complaints or diagnosis of a chronic left knee 
disability (although the December 1995 rating notes that 
medical records showed a twisted left knee in service).  
Service records show that the veteran had a history of 
rheumatic fever at 11 years of age.  He was treated for 
rheumatic heart disease during service.  

On VA examination conducted in October 1965, the veteran 
complained of left knee pain.  He gave a history of injuring 
his left knee in 1963 during physical training during 
service.  Physical examination of the left knee was negative.  
Left knee X-ray studies revealed slight osteoarthritic 
changes.  The diagnoses included chronic left knee arthritis.  

On a VA examination in October 1970, the left knee showed 
calcification in the medial aspect of the distal femur.  This 
was thought consistent with Pellegrini-Stieda's Disease.

VA outpatient treatment records dated from February 1969 to 
June 1995 essentially reflect treatment for a variety of 
medical problems including heart disease.  Several records 
note a history of injury to the left knee and complaints of 
instability.  A January 1995 record reflects a diagnosis of 
osteoarthritis of the left knee.  

On VA examination in August 1995, the veteran complained of 
difficulty with both knees, left more than the right.  He 
reported constant pain in the left knee, recurrent episodes 
of giving out, and swelling.  The examiner noted that the 
veteran's claims file was not available for review.  X-ray 
studies of the left knee reflected moderately advanced 
osteoarthritic changes involving the medial and 
patellofemoral compartment.  The diagnosis was bilateral 
degenerative arthritis of both knees, left more severe than 
the right, with the likelihood of a torn meniscus in the left 
knee and loose body.  

VA hospital records dated in June 1998 reveal that the 
veteran underwent a total left knee replacement due to left 
knee degenerative joint disease.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Id.  38 U.S.C.A. 
§ 5103A(d)) (West Supp. 2001).  It is also noted that the new 
provisions include new criteria for determining whether there 
is new and material evidence.  These provisions, however, 
pertain only to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  Given the 
nature of this case, the Board concludes that further 
evidentiary development is warranted.  Specifically, a 
current VA medical opinion is warranted to determine the 
nature and etiology of the veteran's current left knee 
disability.  In determining whether the veteran's current 
left knee disorder is related to service or to a service-
connected disability, the examiner must review the entire 
claims folder prior to the examination.  

The Board notes that the most recent treatment records 
pertaining to the veteran's left knee condition are dated in 
June 1998.  Since it appears that additional relevant 
treatment records may exist, such should be obtained as part 
of the VA's duty to assist.  The RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records, particularly any relevant VA medical 
records.  Specifically, records of all treatment leading up 
to the knee replacement should be obtained.  Moreover, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment for any health care 
providers (VA or non-VA) who have 
provided him with treatment for a left 
knee condition which have not already 
been associated with the claims file.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  All records of treatment 
leading up to the left knee replacement 
surgery should be obtained.

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.  

3.  The veteran's claims file should then 
be forwarded to an appropriate VA 
physician to determine whether any 
current left knee condition is 
etiologically related to service, or any 
service-connected disability.  The 
reviewer should note whether it is as 
likely as not that the veteran's 
currently diagnosed left knee disability 
began in service, and if arthritis is 
diagnosed, if that arthritis was 
manifested within one year following his 
discharge from active duty.  The 
significance of the 1965 findings and the 
1970 findings should be explained 
relative to service and so as to 
reconcile any conflicts in the findings.  
The entire claims folder must be reviewed 
by the physician prior to the entry of 
the opinion.  The reviewer should provide 
a complete rationale for all opinions or 
conclusions expressed.  If for some 
reason it is determined that the matter 
can not be resolved without an 
examination such examination should be 
scheduled.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.  For further 
pertinent guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After performing the above 
development, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a left 
knee disability.  If the claim remains 
denied, the veteran should be issued a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

 

